AMENDMENT To Transfer Agency and Service Agreement Between Each of the Entities, Individually and not Jointly, as Listed on Schedule A and Boston Financial Data Services, Inc. This Amendment is made on this day of , 2013, between Each of the Entities, Individually and Not Jointly, as listed on Schedule A, previously amended as of January 9, 2013, (collectively, the “Funds”) and Boston Financial Data Services, Inc. (the “Transfer Agent”). WHEREAS, the Funds and Transfer Agent entered into a Transfer Agency and Service Agreement dated October 22, 2007, as amended (the “Agreement”), and WHEREAS, in accordance with Section 17 (Additional Portfolios/Funds) and Section 16.1 (Amendment) of the Agreement, the parties desire to amend the Agreement as set forth herein. NOW THEREFORE, the parties agree as follows: 1. Schedule A. The current Schedule A to the Agreement is replaced and superseded with the Schedule A attached hereto and dated , 2013; and 2. All defined terms and definitions in the Agreement shall be the same in this amendment (the “ , 2013 Amendment”) except as specifically revised by this , 2013 Amendment. IN WITNESS WHEREOF, the parties hereto have caused this , 2013 Amendment to be executed in their names and on their behalf by and through their duly authorized officers, as of the day and year first above written. AMERICAN INDEPENDENCE FUNDS TRUST AND AMERICAN INDEPENDENCE FUNDS TRUST II BOSTON FINANCIAL DATA SERVICES, INC. By: By: Name: Name: Title: Title: SCHEDULE A Dated: Fund Type of Entity Jurisdiction American Independence Funds Trust Business Trust Delaware American Independence Core Plus Fund American Independence Dynamic Conservative Plus Fund American Independence Fusion Fund American Independence International Alpha Strategies Fund American Independence Kansas Tax-Exempt Bond Fund American Independence Stock Fund American Independence Strategic Income Fund American Independence U.S. Inflation-Indexed Fund American Independence Risk Managed Allocation Fund American Independence Funds Trust II Business Trust Delaware American Independence Laffer Dividend Growth Fund American Independence Tactical Conservative Fund American Independence Tactical Moderate Growth Fund American Independence Tactical Growth Fund American Independence Tactical Aggressive Growth Fund
